Opinion issued August 21, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-18-00292-CV
                            ———————————
     IN RE BRANDY BRENAY CHARLES AND PROPHET RONALD
                 DWAYNE WHITFIELD, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relators, Brandy Brenay Charles and Prophet Ronald Dwayne Whitfield, filed

a pro se petition for a writ of mandamus challenging the denial of their right to be

heard to present their defense in the underlying termination proceeding, seeking to

compel the respondent district judge to give them a trial by jury, and to be heard on

all motions, including the withdrawal of their trial counsel and appointment of new
counsel.1 Generally, to be entitled to mandamus relief, relators must establish that

the trial court clearly abused its discretion and that they lack an adequate remedy by

appeal. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004)

(orig. proceeding). The relators bear the burden of proving both of these two

requirements. See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992).

      On July 11, 2018, a clerk’s record was filed in this Court containing, among

other documents, pro se original and amended and supplemental notices of appeal

and relator Charles’s first amended notice of appeal, filed by counsel from the final

decree for termination, signed by the respondent on May 3, 2018. This Court takes

judicial notice that relators’ notices of appeal have been assigned by the Clerk of this

Court to appellate cause number 01-18-00485-CV, for which relators have been

appointed counsel. See In re Chaumette, 456 S.W.3d 299, 303 n.2 (Tex. App.—

Houston [1st Dist.] 2014, orig. proceeding) (noting appellate court may take judicial

notice of its own records in related proceeding involving same parties).

      Thus, because relators have filed a notice of appeal of the final decree for

termination, which remains pending under appellate cause number 01-18-00485-

CV, they have an adequate appellate remedy to challenge the denial of their right to

be heard to present their defense. See Walker, 827 S.W.2d at 840 (mandamus relief


1
      The underlying case is In the Interest of K.L.W., A Child, Cause No. 2017-02559J,
      in the 314th District Court of Harris County, Texas, the Honorable John Phillips
      presiding.
                                           2
is not available when adequate appellate remedy exists); see also In re Esparza, No.

14–16–00748–CV, 2016 WL 5947445, at *1 (Tex. App.—Houston [14th Dist.] Oct.

13, 2016, orig. proceeding) (per curiam) (mem. op.) (citations omitted) (“Except in

unusual circumstances, not applicable here, mandamus relief is not available after a

final judgment has been issued because relator then has an adequate remedy by direct

appeal.”).

      Accordingly, we deny the petition for writ of mandamus because relators have

an adequate appellate remedy. We dismiss all pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.




                                         3